DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/003,183, filed on 26 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a.	“manual pulse generation unit” in claims 1-2
b.	“command signal calculation unit” in claim 1
c.	“pulse number limiting unit” in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for a “manual pulse generation unit” in Figs. 1-2 and [0007]. Regarding the limitations reciting “command signal calculation unit” and “pulse number limiting unit”, the specification discloses a general purpose computer in Fig. 2 and [0009] and an algorithm for transforming the general purpose computer to a special purpose computer in [0011]-[0024], in the specification filed on 26 August 2020.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tokutake (US 20050283275 A1 and Tokutake hereinafter), in view of Morita (JP WO2017195362 A1 and Morita hereinafter).
Regarding Claim 1
Tokutake teaches a robot control device (see all Figs.; [0013]-[0015] and [0018]-[0021]) comprising:
a manual pulse generation unit (see Fig. 3, manual pulse generator 30; [0044] and [0048]-[0049]) that generates pulses having a pulse number depending on an operation amount of an operator (see [0013]-[0016], [0018]-[0021], [0049]-[0052] and [0073]-[0074]), and
a command signal calculation unit (see Fig. 2, CPU; [0044]-[0045]) that calculates an operation command signal to a robot based on a pulse number to be input (see [0053], [0059]-[0062], [0075]-[0076]), and
Tokutake is silent regarding a pulse number limiting unit that limits, to a predetermined threshold, the pulse number to be input into the command signal calculation unit, in a case or cases where the pulse number generated by the manual pulse generation unit is larger than the predetermined threshold.
Morita teaches a robot control device (see all Figs. and [0009] in the attached reference JP_WO2017195362_A1) comprising:
a manual pulse generation unit (see Figs. 1-3, virtual manual pulse generating device 103b) that generates pulses having a pulse number depending on an operation amount of an operator (see [0009]-[0011], [0016], [0018], [0031] and [0050]-[0051]),
a command signal calculation unit (see Fig. 2, pulse number calculation unit 32) that calculates an operation command signal to a movable unit based on a pulse number to be input (see [0009], [0018]-[0022] and [0047]), and
a pulse number limiting unit (see Fig. 9, upper limit input section 103e) that limits, to a predetermined threshold, the pulse number to be input into the command signal calculation unit, in a case or cases where the pulse number generated by the manual pulse generation unit is larger than the predetermined threshold (see [0050] and [0057]-[0059]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morita to Tokutake. That is, it would have been obvious to modify the robot control device of Tokutake to further include a pulse number limiting unit that limits, to a predetermined threshold, the pulse number to be input into the command signal calculation unit, in a case or cases where the pulse number generated by the manual pulse generation unit is larger than the predetermined threshold, as taught by Morita. 
Morita teaches limiting the input pulse to a threshold in order to prevent sudden movement to a movable unit due to erroneous operation. Therefore, the burden on the operator is reduced and the risk that the movable part is damaged can be reduced. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot control device of Tokutake in order to attain the same results. 
Application of the known technique taught by Morita to the robot control device taught by Tokutake would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot control device, further comprising a pulse number limiting unit that limits, to a predetermined threshold, the pulse number to be input into the command signal calculation unit, in a case or cases where the pulse number generated by the manual pulse generation unit is larger than the predetermined threshold. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
The limitations requiring “manual pulse generation unit”, “command signal calculation unit” and “pulse number limiting unit” have been interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and because the generic placeholders are not preceded by a structural modifier. See section entitled “claim interpretation” above. As such, Applicant’s claims are construed to require a pulse generator (see Applicant’s spec at Figs. 1-2 and [0007]) or equivalent structure for the “manual pulse generation unit”. Additionally, Applicant’s claims are construed to require a special purpose computer (see Applicant’s spec at Fig. 2 and [0009]-[0024]) or equivalent structure for the “command signal calculation unit” and “pulse number limiting unit”.
Regarding Claim 2
Modified Tokutake teaches the robot control device according to claim 1 (as discussed above in claim 1), 
Tokutake is silent regarding wherein the threshold is equal to the pulse number to calculate the operation command signal depending on a maximum operation speed of the robot during an operation of the manual pulse generation unit.
Morita teaches wherein the threshold is equal to the pulse number to calculate the operation command signal depending on a maximum operation speed of the robot during an operation of the manual pulse generation unit (see [0002] and [0057]-[0058], especially [0002 "The number of pulses of command pulses output from the controller is calculated by executing the program recorded in the controller and is calculated so that the movable part is at the target position or speed during normal operation."] and [0057 "...preventing a sudden movement of the movable unit…"]. The number of commanded pulses determines the operating speed, therefore it would have been obvious to a person having ordinary skill in the art to deduce there being a maximum operating speed from the taught "preventing a sudden movement of the movable unit".).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Morita to modified Tokutake. That is, it would have been obvious to further modify the robot control device of modified Tokutake so that the threshold is equal to the pulse number to calculate the operation command signal depending on a maximum operation speed of the robot during an operation of the manual pulse generation unit, as taught by Morita. 
Morita teaches limiting the input pulse, which determines operation speed, to a threshold in order to prevent sudden movement to a movable unit due to erroneous operation. Therefore, the burden on the operator is reduced and the risk that the movable part is damaged can be reduced. A person having ordinary skill in the art would have been motivated to apply the same technique to the robot control device of modified Tokutake in order to attain the same results. 
Application of the known technique taught by Morita to the robot control device taught by modified Tokutake would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot control device, wherein the threshold is equal to the pulse number to calculate the operation command signal depending on a maximum operation speed of the robot during an operation of the manual pulse generation unit. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hirohiko (JP H09288517 A and Hirohiko hereinafter).
Hirohiko teaches a robot control device (all Figs. and [0007] In the attached reference JP_H09288517_A) comprising: a manual pulse generation unit that generates pulses having a pulse number depending on an operation amount of an operator (see [0007], [0022], [0031] and [0035]), a command signal calculation unit that calculates an operation command signal to a robot based on a pulse number to be input (see [0015], [0024], [0031] and [0035]), and a pulse number limiting unit that limits, to a predetermined threshold, the pulse number to be input into the command signal calculation unit, in a case or cases where the pulse number generated by the manual pulse generation unit is larger than the predetermined threshold (see Figs. 5(1)-(2), [0023] and [0037]).
Hirohiko could be used to anticipate and/or render obvious the examined claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664